t c memo united_states tax_court loran j forbes petitioner v commissioner of internal revenue respondent docket no 11238-05l filed date loran j forbes pro_se john d faucher for respondent memorandum opinion ruwe judge this case is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 motion to dismiss on date petitioner filed a petition with the court by order dated date the court directed petitioner to file a proper amended petition on or before date petitioner filed the amended petition on date based upon notices of determination concerning collection action s under sec_6320 and or in the amended petition petitioner seeks redetermination of the deficiency and review of lien and levy actions for the and tax years petitioner also alleges that notice of administrative judgment by estoppel with sixty three exhibits is evidenced on date respondent’s motion to dismiss was filed in his motion respondent asserts that petitioner makes no factual claims of error and asserts only law and legal conclusions in the petition respondent further argues that petitioner’s claims are nonsensical on their face on date petitioner filed his objection to respondent’s motion to dismiss on date petitioner’s supplemental objection to respondent’s motion to dismiss was filed unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure on date this court calendared respondent’s motion to dismiss for hearing at the court’s los angeles california trial session beginning date when this case was called from the calendar at the trial session there was no appearance by or on behalf of petitioner rule b provides that a petition filed in this court shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination rule b further provides that the petition shall contain clear and concise lettered statements of the facts on which the petitioner bases each assignment of error pursuant to rule b this court may dismiss a case at any time and enter a decision against a taxpayer for failure to properly prosecute or to comply with the court’s rules see 114_tc_176 stephens v commissioner tcmemo_2005_183 rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted it appears that petitioner disagrees with respondent’s determinations that it is appropriate to levy on petitioner’s property and to file a notice_of_federal_tax_lien to collect petitioner’s tax and penalty liabilities the petition and the amended petition however lack a clear and concise statement of the errors allegedly committed by respondent or a statement of facts that form the basis of petitioner’s assignments of error petitioner failed to allege any facts that indicate that respondent abused his discretion in determining that it is appropriate to levy on petitioner’s property and to file a notice_of_federal_tax_lien we find that petitioner’s claims state no justiciable basis on which this court may grant him relief petitioner claims that administrative judgment by estoppel and the uniform commercial code u c c provide him with relief the u c c argument he asserts is similar to the argument that petitioner advanced in a prior proceeding for the taxable_year in forbes v commissioner docket no 15591-03l this court found that petitioner’s argument was frivolous and groundless we find that the petition the amended petition and other documents petitioner has filed contain only incoherent arguments and meaningless legalistic language a petition that makes only frivolous and groundless arguments makes no justiciable claim and it is properly subject_to a motion for judgment on the pleadings 115_tc_523 therefore we shall grant respondent’s motion to dismiss see 123_tc_213 finding that a petition and an amended petition failed to state a claim upon which relief could be granted when they lacked a clear statement of error and contained nothing more than frivolous rhetoric and legalistic gibberish respondent also requests that this court impose a penalty pursuant to sec_6673 because petitioner has instituted the proceeding primarily for delay respondent further contends that petitioner’s position is groundless or frivolous and that petitioner filed this petition as a protest to paying income taxes sec_6673 provides that this court may require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that the taxpayer instituted or maintained the proceedings primarily for delay the taxpayer’s position in the proceeding is groundless or frivolous or the taxpayer unreasonably failed to pursue available administrative remedies petitioner has been notified repeatedly that this court might impose a penalty pursuant to sec_6673 if he continued to assert frivolous arguments petitioner lodged with the court what he captioned a commercial notice of administrative judgment by estoppel with respect to notice of international commercial claim within the admiralty administrative remedy agreement contract file number ljf09092004 ucc financing statement file number commercial notice attached to the commercial notice was a letter from the irs appeals_office dated date which informed petitioner that this court may require a taxpayer to pay a penalty to the united_states when the taxpayer’s position is frivolous or groundless or when the taxpayer institutes or maintains a proceeding primarily for delay also attached were several letters in which respondent’s settlement officers denied petitioner’s request for a face-to-face conference in those letters respondent’s settlement officers informed petitioner that all of the positions or issues you raised in your cdp request are items either that courts have determined are frivolous or groundless or appeals otherwise does not consider these are moral religious political constitutional conscientious or similar grounds furthermore this court has previously cautioned petitioner that asserting these frivolous arguments might result in a penalty pursuant to sec_6673 on date this court entered an order and decision in docket no 15591-03l that respondent could proceed with the collection action for petitioner’s taxable_year the court issued the following warning to petitioner we will not impose a penalty upon petitioner pursuant to sec_6673 at this time nevertheless we take this opportunity to admonish petitioner that the court will consider imposing such a penalty if petitioner returns to the court and advances similar arguments in the future documents that petitioner attached to the commercial notice indicate that after this court’s disposition of petitioner’s previous case involving his liability he filed a u c c financing statement describing the judge in that case and numerous employees of the internal_revenue_service as debtors these documents indicate that the u s department of justice has filed a complaint alleging that petitioner filed the u c c financing statement for purposes of retaliation and harassment at the trial session respondent confirmed that petitioner had filed the u c c financing statement and that the u s department of justice had begun the process of removing the lien arising from that financing statement we find that petitioner has asserted frivolous and groundless arguments in this proceeding which are similar to those advanced in his prior case before this court we also find that petitioner instituted this proceeding primarily for delay we hold that petitioner is liable for a dollar_figure penalty pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered for respondent
